

117 SRES 2 ATS: Informing the House of Representatives that a quorum of the Senate is assembled.
U.S. Senate
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 2IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTIONInforming the House of Representatives that a quorum of the Senate is assembled.That the Secretary inform the House of Representatives that a quorum of the Senate is assembled and that the Senate is ready to proceed to business. 